* Portions of this exhibit, identified as by the mark [*] have been omitted
because these portions contain information that is both (i) not material and
(ii) would likely cause competitive harm if publicly disclosed.

Exhibit 10.1.2

SECOND AMENDMENT TO

AMENDED AND RESTATED OPERATING AGREEMENT

OF

DORAN CANTERBURY I, LLC

THIS SECOND AMENDMENT is made effective as of March 15, 2019 to that certain
Amended and Restated Operating Agreement dated August 17, 2018 among Doran
Shakopee, LLC, a Minnesota limited liability company (“Doran”), Canterbury
Development LLC, a Minnesota limited liability company (“Canterbury”), and Doran
Canterbury I, LLC, a Minnesota limited liability company (the “Company”), as
amended by that certain Amendment dated December 20, 2018 (as so amended, the
“Operating Agreement”). Doran and Canterbury are each hereinafter referred to as
a “Member” and together as the “Members.”

WHEREAS, the Members and the Company mutually desire to further amend the
Operating Agreement;

NOW THEREFORE, for good and valuable consideration, it is hereby agreed as
follows:

1.         The last sentence of Section 3.3(b) of the Operating Agreement is
hereby amended to read in its entirety as follows:

“In exchange for such conveyance to the Company, together with the payment by
Canterbury of the Roadway Extension Costs described in Section 2.9 and the
Subdivision Costs described above in this Section 3.3(b), and together with the
other commitments and obligations of Canterbury set forth in this Agreement,
Canterbury shall be credited with a Capital Contribution of [*]  and shall have
a Percentage Interest of 27.4% as a Member.”

2.         The last sentence of Section 3.3(d) of the Operating Agreement is
hereby amended to read in its entirety as follows:

“In exchange for such contributions to the Company (together with the other
commitments and obligations of Doran set forth in this Agreement), Doran shall
be credited with a Capital. Contribution equal to [*]  and shall have a
Percentage Interest of 72.6% as a Member.”

3.         Section 4.1(c) of the Operating Agreement is hereby amended to revise
subsection (viii) and add new subsections (ix) and (x), to read as follows:

“(viii)  Next, to the Members pari passu in accordance with their respective
Capital Contributions made pursuant to Section 3.3(b) (related to Canterbury’s
Capital Contribution) and Section 3.3(d) (related to Doran’s Capital
Contribution).







--------------------------------------------------------------------------------

 



 

(ix)  Next, to the Members in such amounts that would result in each Member
having received total cumulative Distributions under subsection (viii) and this
subsection (ix) equal to its respective Percentage Interest multiplied by the
total cumulative Distributions made by the Company under subsection (viii) and
this subsection (ix). In the event that one Member’s total cumulative
Distributions under subsection (viii) and this subsection (ix) exceed its
respective Percentage Interest multiplied by the total cumulative Distributions
made by the Company under subsection (viii) and this subsection (ix), then
Distributions under this subsection (ix) shall be made to the other Member until
such other Member has received total cumulative Distributions under subsection
(viii) and this subsection (ix) equal to its respective Percentage Interest
multiplied by the total cumulative Distributions made by the Company under
subsection (viii) and this subsection (ix).

(x)  Finally, the remainder to the Members in accordance with their Percentage
Interests,”

4.         Section 4.2(c) of the Operating Agreement is hereby amended to read
as follows:

“Finally, the remainder to the Members in accordance with the priority set forth
in Section 4.1(c)(vii) through (x) above.”

5.         This Second Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one agreement.

 

[SIGNATURE PAGES FOLLOW]

 





2

--------------------------------------------------------------------------------

 



SIGNATURE PAGE – SECOND AMENDMENT TO
AMENDED AND RESTATED OPERATING AGREEMENT OF DORAN CANTERBURY I, LLC

 

 

IN WITNESS WHEREOF, the Company and the Members have executed this Second
Amendment to Amended and Restated Operating Agreement by their authorized
representatives effective as of the day and year first above written.

 

 

 

 

 

COMPANY

 

 

 

DORAN CANTERBURY I, LLC

 

 

 

By:  DORAN SHAKOPEE, LLC
Its:  Managing Member

 

 

 

 

 

 

 

/s/ Kelly J. Doran

 

By:    Kelly J. Doran
         Chief Manager

 

 

 

 

 

 

 

 

MEMBERS

 

 

 

DORAN SHAKOPEE, LLC

 

 

 

 

 

/s/ Kelly J. Doran

 

By:    Kelly J. Doran
         Chief Manager


 

 

 

 

 

CANTERBURY DEVELOPMENT LLC

 

 

 

 

 

/s/ Randall D. Sampson

 

By:        Randall D. Sampson
              President and Chief Executive Officer

 

 

 

3

--------------------------------------------------------------------------------